Citation Nr: 1507334	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-32-096	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to December 1992.

This matter was last before the Board of Veterans' Appeals (Board) in November 2012, on appeal from an August 14, 2009, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In November 2012, the Board dismissed this matter.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when the Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).  

In November 2012, the Board dismissed the Veteran's appeal on the basis that he had not filed a timely substantive appeal.  However, upon review of the file, a VA Form 9 (substantive appeal) was located in the Veteran's record.  The VA Form 9 reflects that the Veteran submitted the document within the requisite time frame and that he requested a Board hearing at the RO.  As the Veteran had submitted a timely substantive appeal, and VA failed to honor his hearing request, the Board's November 2012 dismissal constitutes a denial of due process requiring vacatur.

Accordingly, the November 14, 2012 Board decision, addressing the petitions to reopen the claims of service connection for bilateral hearing loss and tinnitus, is vacated.


	                        ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



